     Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 1 of 24 PageID #: 656




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


AIR EVAC EMS., INC.,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:21-cv-00310

JAMES A. DODRILL,

                               Defendant.

                                   “It’s deja vu all over again.”
                                                - Yogi Berra

                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Plaintiff Air Evac EMS, Inc.’s (“Plaintiff” or “Air Evac”)

Motion for Preliminary Injunction (“Plaintiff’s Motion”). (ECF No. 4.) For the reasons discussed

more fully below, the Court GRANTS Plaintiff’s Motion.

                                            I.   Background

        Air Evac is an emergency air ambulance provider that operates throughout the United

States, including in West Virginia. It is a federally regulated air carrier and provides transport for

injured or sick individuals when dispatched by first responders, hospitals, or physicians. Air Evac

performs this service without regard to a patient’s ability to pay or insurance status. As part of its

business model, Air Evac “offers a prepaid, discounted Membership Program to both individual

West Virginia residents and to West Virginia businesses and municipalities.” (ECF No. 1 at ¶ 4.)

This prepaid Membership Program costs less than $100 a year for an individual and their

household. Id. Additionally, businesses and municipalities can also purchase memberships on

                                                  1
      Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 2 of 24 PageID #: 657




behalf of their employees or citizens. Id. The benefit of this program is that those with a

membership who are transported by Air Evac (or its sister companies) are not responsible for any

portions of their bill that is not covered by insurance. 1 This Membership Program ensures that a

member does not face any out-of-pocket costs if transported by Air Evac or one of its affiliated

providers. (ECF No. 5 at p. 7.) Air Evac describes its Membership Program as a

         debt cancellation agreement: in exchange for the prepaid membership fee, if a
         member is transported by Air Evac (or an Air Evac company), then Air Evac (or
         the Air Evac sister company that is the transporting provider) will cancel the portion
         of the bill that would otherwise be the patient’s out-of-pocket responsibility,
         including co-pay, deductible, or balance that is not covered by the patient’s
         insurance.

(ECF No. 1 at ¶ 4.)

           Air Evac now comes before this Court seeking a preliminary injunction to enjoin HB

2776 from taking effect as scheduled on July 9, 2021. This is not Air Evac’s first appearance before

the court. Prior to this current action, Air Evac has been involved in at least two lawsuits in the

Southern District of West Virginia, in which it sought to either limit or enjoin the enforcement of

certain legislation or regulations. To set the scene for this current action, the Court will first

describe these prior actions and will then provide the background of the current matter.

 A.      Air Evac EMS, Inc. v. Cheatham et all, Civil Action No. 2:16-cv-05224 2

         On June 9, 2016—Plaintiff Air Evac EMS, Inc. (“Plaintiff” or “Air Evac”) filed a

Complaint for Declaratory and Injunctive Relief in the Southern District of West Virginia. (ECF

No. 1.) The named defendants in this case were: Ted Cheatham, in his capacity as Director of the


1
  This only applies to the bill or costs accrued in relation to Air Evac’s transportation and services. To the best of the
Court’s knowledge, this is not applicable to any other medical costs or fees that a patient might incur during an incident
or illness in which Air Evac is dispatched.
2
  The citations to ECF Nos. in this subsection refer to the ECF Nos. and documents filed in Air Evac EMS, Inc. v.
Cheatham, Civil Action No 2:16-cv-05524—a case in the Southern District of West Virginia.
                                                            2
   Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 3 of 24 PageID #: 658




Public Employees Insurance Agency; Mary Jane Pickens, Joshua Sword, James W. Dailey, II,

Troy Giatras, Elaine A. Harris, William Ihlenfeld, Brian Donat, William Milam, and Michael

Smith, in their capacities as members of the Public Employees Insurance Agency’s Finance Board;

and Michael D. Riley, in his capacity as the West Virginia Insurance Commissioner (collectively,

“Defendants”).

       Air Evac’s Complaint primarily sought to limit the reach of House Bill 4315 (“HB 4315”),

which was passed during West Virginia’s 2016 Legislative Session. HB 4315 capped “the amount

that PEIA pays Air Evac when it transports patients that are covered by PEIA insurance.” (ECF

Nos. 1 at p. 2; 27 at p. 2.) HB 4315 also eliminated Air Evac’s ability to recover any payment

from PEIA when it transports PEIA patients that participate in Air Evac’s membership program.

(ECF Nos. 1 at p. 2; 27 at p. 2.) The case also sought to address the limits placed on Air Evac’s

reimbursement when it transports patients covered by workers’ compensation and the fee schedule

established by the Office of the Insurance Commissioner for these patients. (ECF Nos. 1 at p. 2;

27 at p. 2.) Apart from HB 4315, Air Evac further alleged that “the PEIA Finance Board, pursuant

to the fee schedule it adopts, cap[ped] the amount PEIA reimbursed Air Evac for providing life-

saving transportation to its participants”—which was impermissible due to the Airline

Deregulation Act of 1978’s (“ADA”) preemption of this type of regulation.

       In sum, Air Evac sought “a declaration that the [ADA] expressly preempts these laws and

regulations” and “a declaration that HB 4315 violates the Contract Clause of the U.S. Constitution

because it substantially impairs Air Evac’s contractual rights, and is thus void and unenforceable.”

(ECF Nos. 1 at p. 2; 27 at p. 2.) Air Evac also requested that the Court permanently enjoin

Defendants from enforcing the West Virginia Code sections and accompanying regulations that


                                                 3
    Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 4 of 24 PageID #: 659




establish and limit the price or rate of Air Evac’s services. (ECF Nos. 1 at pp. 26-27; 27 at pp. 26-

27.)

        On August 12, 2016, Defendants filed a Motion to Dismiss Complaint, in which they

argued that Air Evac’s Complaint should be dismissed for failure to state a claim. (ECF No. 25.) 3

Then, on August 25, 2016, Air Evac filed an Amended Complaint, (ECF No. 27). This Amended

Complaint contained six claims for relief. (ECF No. 27.) Counts I and II sought declarations that

the two subsections of W. Va. Code § 5-16-8a were each preempted by the ADA because they

established and limited the price of Air Evac’s services. (ECF No. 27.) Count III alleged that the

regulation of Air Evac’s subscription agreement violated the Contracts Clause of the United States

Constitution and sought declaratory and injunctive relief. (ECF No. 27.) Counts IV and V sought

a declaration that the PIEA and OIC fees schedules were preempted by the ADA. 4 (ECF No. 27.)

Air Evac’s sixth claim was pled in the alternative: if the Court chose not to invalidate W. Va. Code

§ 5-16-8a and the fee schedules, then Air Evac asked that the Court invalidate the prohibition on

balance billing as preempted by the ADA. (ECF No. 27.)

        On September 15, 2016, Defendants filed an Amended Motion to Dismiss Complaint,

(ECF No. 36). The Court denied Defendants’ Amended Motion to Dismiss in May 2017. (ECF

No. 87.) Later that month, on May 22, 2017, Defendants filed their Motion for Summary

Judgment. (ECF No. 88.) Air Evac also filed its own Motion for Summary Judgment. (ECF No.

90.)

        Ultimately, this Court granted Plaintiff’s Motion for Summary Judgment in part and denied



3
 The Court ultimately denied this Motion to Dismiss as moot on October 17, 2016. (ECF No. 46.)
4
 Claim IV sought injunctive relief against the PEIA Finance Board, and Claim V sought injunctive relief against
Defendant Riley.
                                                      4
         Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 5 of 24 PageID #: 660




it in part and denied Defendants’ Motion for Summary Judgment in its entirety. (ECF No. 111.)

In partially granting Plaintiff’s Motion for Summary Judgment, this Court found that

“Air Evac’s practice of providing emergency air ambulance services indiscriminately when called

upon by third party professionals, together with its certification as an air carrier by the DOT and

court cases affirming this status, qualify Air Evac as an air carrier under the ADA.” (ECF No. 111

at 11.) Next, this Court determined that the statute and regulations at issue in the Amended

Complaint sufficiently “relate to” the price of an air carrier. (ECF No. 111 at 13.) Finally, the

Court found that “the challenged laws—including the mandatory fee schedule and the prohibition

of balance-billing—have the ‘force and effect of the law[,]” which resulted in the laws being

preempted by the ADA. (ECF No. 111 at 17.) As the ADA preemption served as an adequate

basis to invalidate the laws at issue, the Court declined to examine Count III: Air Evac’s Contracts

Clause challenge. (ECF No. 111 at 19.) Based on the above reasoning, this Court granted

Plaintiff’s Motion for Summary Judgment as to Counts I, II, IV, and V and denied the Motion as

to Count III. Defendants appealed this ruling to the Fourth Circuit Court of Appeals, and that

Court affirmed this Court’s findings and rulings. See Air Evac EMS, Inc. v. Cheatham, 910 F.3d

751 (4th Cir. 2018).

    B.      Air Evac EMS, Inc. v. Dodrill, Civil Action No. 2:21-cv-00105 5 (“Dodrill I”)

            In this recent case, Plaintiff Air Evac alleged that in 2019 Defendant Dodrill and the Office

of the Insurance Commissioner (“OIC”) “began exploring how to regulate Air Evac’s Membership

Program out of existence through a novel application of the West Virginia Insurance Code”—



5
  The citations to ECF Nos. in this subsection refer to the ECF Nos. and documents filed in Air Evac EMS, Inc. v.
Dodrill, Civil Action No 2:21-cv-00105—a case before the Honorable Irene C. Berger, United States District Judge
for the Southern District of West Virginia.
                                                       5
   Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 6 of 24 PageID #: 661




despite the ADA and the Court’s prior rulings in Cheatham. (ECF No. 4 at p. 7.) Air Evac stated

that, for more than a year, it cooperated in good faith with OIC’s information-gathering efforts

while repeatedly warning OIC that the ADA preempts any effort by West Virginia to regulate the

Membership Program.” Id.

       In an effort to push back on OIC and Dodrill’s regulatory strategy, on February 10, 2021,

Air Evac filed a lawsuit against Defendant James Dodrill (“Defendant Dodrill” or “West Virginia

Insurance Commissioner”), in his official capacity as West Virginia Insurance Commissioner.

(ECF No. 1.) The Complaint listed four specific prayers for relief and asked the Court to:

               1. Issue a temporary restraining order and—after a hearing—a preliminary

                    injunction barring Defendant Dodrill from enforcing W. Va. Code §§ 33-1-1;

                    33-3-1, and 33-44-1 et seq. against Air Evac;

               2.   Issue a judgment declaring that the ADA preempts W. Va. Code §§ 33-1-1; 33-

                    3-1, and 33-44-1 et seq., as applied to other ambulance providers;

               3. Permanently enjoin Defendant Dodrill from enforcing W. Va. Code §§ 33-1-1;

                    33-3-1, and 33-44-1 et seq., against air ambulance providers because they are

                    preempted by the ADA; [and]

               4. Grant other and further relief as this Court may deem just and appropriate.

(ECF No. 1 at p. 30.) At the same time Plaintiff filed its Complaint, it also filed a Motion for

Temporary Restraining Order and Order to Show Cause Regarding a Preliminary Injunction

(“Plaintiff’s Motion for a TRO”). (ECF No. 3.) Plaintiff’s Motion for a TRO sought “emergency

relief to stop West Virginia Insurance Commissioner [ ] from imminently subjecting Air Evac to

an enforcement action, in violation of Air Evac’s rights as a federally-regulated air carrier.” (ECF

                                                 6
   Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 7 of 24 PageID #: 662




No. 4 at 7.)

       In this Motion, Air Evac argued that the Airline Deregulation Act of 1978 (“ADA”)

preempts state laws that relate to Air Evac’s prices and services. (ECF No. 4.) Air Evac stated that

it was likely to succeed on the merits because it is an “air carrier” for the purposes of ADA

preemption; the Licensing Laws that are part of the OIC’s new regulatory strategy have the “force

and effect of law”; and that these Licensing Laws “relate to” Air Evac’s prices and services. (ECF

No. 4 at pp. 16-19.) Air Evac explained away OIC’s argument that the Licensing Laws “may be

saved from ADA preemptions by the McCarren-Ferguson Act” (“MFA”) by arguing that the MFA

has been displaced by the ADA and that courts have held that “prepaid medical service plans and

debt-cancellation agreements are not the ‘business of insurance’ under the MFA in the first place.”

(ECF No. 4 at pp 19-20.)

        On March 1, 2021, the Court granted Air Evac’s Motion for a TRO. Id. The Court found

that Air Evac was likely to succeed on the merits and that the remaining three factors supported

the issuance of a preliminary injunction. Id. More specifically, the Court found that the “effort to

regulate Air Evac’s Membership Program clearly relates to a price of an air carrier providing air

transportation”, Id. at p. 16, and that “Air Evac is likely to prevail in demonstrating that its

Membership Program is not insurance, and therefore that any state regulation of it is preempted by

the ADA.”, Id. at p. 20.

       On March 16, 2021, Defendant Dodrill filed a Notice of Interlocutory Appeal, in which he

provided the Court with notice that he appealed the Court’s grant of Air Evac’s Motion for TRO.

(ECF No. 24.) At the same time, Defendant Dodrill also filed a Motion to Stay Pending Appeal.

(ECF No. 25.) On March 31, 2021, the Court granted Defendant’s Motion to Stay Pending Appeal


                                                 7
     Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 8 of 24 PageID #: 663




and removed the case from the Court’s active docket pending the resolution of the interlocutory

appeal. (ECF No. 29.) The appeal has been docketed in the Fourth Circuit, but the Fourth Circuit

has not yet ruled on the interlocutory appeal.

C.        The Present Case

          The instant case arises out of a challenge to legislation recently passed by the West Virginia

Legislature and signed by the Governor: House Bill 2776 (“HB 2776”). HB 2776 adds a new

article—Article 11B—to the West Virginia Code. This new article specifically designates air

ambulance service providers, and any affiliated entity who solicits air ambulance membership

subscriptions, accepts membership applications, or changes membership fees, as being “in the

business of insurance.” (ECF No. 1-1 at Ex. B.) This new designation requires Air Evac “to obtain

a license in order to offer the program in West Virginia—on pain of penalties.” (ECF No. 5 at p.

2.) In application, this designation would give the Office of the Insurance Commissioner (“OIC”)

the power to regulate Air Evac’s services and membership program as if it were insurance. It

appears to apply to no other entity but Air Evac. This bill is scheduled to take effect on July 9,

2021.

          On May 20, 2021, Plaintiff filed its Complaint, in which it seeks declaratory and injunctive

relief based on preemption under the 1987 Airline Deregulation Act (“ADA”). (ECF No. 1.) On

that same day, Plaintiff also filed a Motion for Preliminary Injunction. (ECF No. 4.) Plaintiff’s

Motion seeks “a preliminary injunction to stop West Virginia Insurance Commissioner James

Dodrill     from    applying    and   enforcing    state   insurance   laws   against    Air   Evac[,]”

(ECF No. 5 at 7), and specifically “requests that this Court issue a preliminary injunction barring

Defendant from enforcing the Membership Laws (HB 2776, to be codified at W. Va. § 33-11B-1;


                                                    8
   Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 9 of 24 PageID #: 664




W. Va. Code § 33-3-1; and W. Va. Code § 33-44-1 et seq.), against Air Evac during this case.”

(ECF No. 5 at 26.) Defendant responded to Plaintiff’s Motion on June 8, 2021. (ECF No. 15.)

Then, on June 11, 2021, this Court heard oral arguments on Plaintiff’s Motion. Plaintiff’s Motion

is now ripe for adjudication.

                                        II.    Legal Standard

       “Rule 65 of the Federal Rules of Civil Procedure provides for the issuance of preliminary

injunctions as a means of preventing harm to one or more of the parties before the court can fully

adjudicate the claims in dispute.” Fred Hutchinson Cancer Research Ctr. v. BioPet Vet Lab, Inc.,

768 F. Supp. 2d 872, 874 (E.D. Va. 2011). “A preliminary injunction is an extraordinary remedy

afforded prior to trial at the discretion of the district court that grants relief pendente lite of the

type available after the trial.” Real Truth About Obama, Inc. v. FEC (Real Truth I), 575 F.3d 342,

345 (4th Cir. 2009), vacated on other grounds, 130 S. Ct. 2371 (2010), reissued as to Parts I & II,

Real Truth About Obama, Inc. v. FEC, 607 F.3d 355 (4th Cir. 2010).

       “The traditional office of a preliminary injunction is to protect the status quo and to prevent

irreparable harm during the pendency of a lawsuit ultimately to preserve the court's ability to render

a meaningful judgment on the merits.” United States v. South Carolina, 720 F.3d 518, 524 (4th

Cir. 2013) (quoting In re Microsoft Corp. Antitrust Litig., 333 F.3d 517, 525 (4th Cir. 2003)); see

also Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981) (“The purpose of a preliminary

injunction is merely to preserve the relative positions of the parties until a trial on the merits can

be held.”). “Given this limited purpose, and given the haste that is often necessary if those positions

are to be preserved, a preliminary injunction is customarily granted on the basis of procedures that

are less formal and evidence that is less complete than in a trial on the merits.” University of Texas


                                                  9
   Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 10 of 24 PageID #: 665




v. Camenisch, 451 U.S. 390, 395 (1981). “A party thus is not required to prove his case in full at

a preliminary-injunction hearing[,] and the findings of fact and conclusions of law made by a court

granting a preliminary injunction are not binding at trial on the merits.” Id. (citations omitted).

        “The Supreme Court established the standard for imposing a preliminary injunction in

Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7 ... (2008).” Pashby v. Delia, 709

F.3d 307, 320 (4th Cir. 2013). “That case requires parties seeking preliminary injunctions to

demonstrate that (1) they are likely to succeed on the merits, (2) they are likely to suffer irreparable

harm, (3) the balance of hardships tips in their favor, and (4) the injunction is in the public interest.”

Id. (citing Winter, 555 U.S. at 20). “[C]ourts considering whether to impose preliminary

injunctions must separately consider each Winter factor,” Id. at 320, and “[a]ll four elements must

be established by a ‘clear showing’ before the injunction will issue,” Imagine Medispa, LLC v.

Transformations, Inc., 999 F. Supp. 2d 862, 868 (S.D. W. Va. 2014) (quoting Real Truth I, 575

F.3d at 346).

        “The party seeking the injunction bears the burden of providing a sufficient factual basis”

for issuance of an injunction “by offering some proof beyond the unverified allegations in the

pleadings.” Id. at 868–69 (citations omitted); see generally Imagine Medispa, 999 F. Supp. 2d at

869 (“[T]he weight to be accorded affidavit testimony is within the discretion of the court, and

statements based on belief rather than personal knowledge may be discounted.” (citation omitted)).

Preliminary injunctions involve “the exercise of very far-reaching power” and are “to be granted

only sparingly and in limited circumstances.” MicroStrategy Inc. v. Motorola, Inc., 245 F.3d 335,

339 (4th Cir. 2001) (quoting DirexIsrael, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 816 (4th

Cir. 1991)).


                                                   10
   Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 11 of 24 PageID #: 666




                                       III.    Discussion

       Although a preliminary injunction is an extraordinary remedy, Air Evac provides a clear

showing that all four factors required for the issuance of a preliminary injunction are satisfied.

Each factor will be discussed in turn below.

   A. Plaintiff’s Likelihood of Success on the Merits

         First, this Court believes that Plaintiff has shown it is likely to succeed on the merits.

Plaintiff seeks a preliminary injunction that enjoins Defendant from enforcing HB 2776 and its

related West Virginia Code sections during the pendency of this case as Plaintiff contends HB

2776 is preempted by the ADA. Defendant counters this by contending that the ADA preemption

is negated by what is known as reverse preemption through the MFA. Plaintiff disagrees with

Defendant’s analysis that the MFA is applicable here. As discussed in more detail herein, the

Court agrees with Plaintiff and believes Plaintiff is likely to succeed on the merits.

           1. ADA Preemption

         The ADA expressly preempts state efforts to regulate the prices, routes, and services of

certain air carriers. See 49 U.S.C. § 41713(b)(1). Prior to the ADA, two layers of regulation and

oversight controlled the airline industry. “The law at [that] time contemplated dual regulatory

regimes and collaboration between federal and state governments.” Air Evac EMS, Inc. v.

Cheatham, 910 F.3d 751, 755 (4th Cir. 2018) (citing Federal Aviation Act of 1958, Pub. L. No.

85-726, § 302(k); H.R. Rep. No. 85-2360, at 14 (1958)). Then, in 1978, Congress enacted the

ADA as an effort to encourage a reliance on free market forces, remove entry barriers, and allow

prices to respond to consumer demand. See Cheatham, 910 F.3d at 755. A cornerstone of this

deregulatory backdrop of the ADA is that, after its enactment, air travel was no longer subject to


                                                 11
   Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 12 of 24 PageID #: 667




two layers of regulation. Id. The ADA makes clear that any efforts by a state to regulate the prices,

routes, or services of air travel is preempted by federal regulation and oversight: “[A] State . . .

may not enact or enforce a law, regulation, or other provision having the force and effect of law

related to a price, route, or service of an air carrier that may provide air transportation under this

subpart.” 49 U.S.C. § 41713(b)(1); see Cheatham, 910 F.3d at 755 (citing See 49 U.S.C. §§

40101(a), 40109(a)-(b), 41102, 44103 (2012)).

       When examining whether HB 2776 is preempted by the ADA, the Court must first

determine whether Air Evac is an air ambulance carrier under the ADA. Here, there is no doubt

that Air Evac falls within the definition of an air ambulance. In fact, this Court held as much in

Cheatham v. Air Evac EMS, Inc.v. Cheatham, 2017 WL 4765966, Civil Action No. 2:16-c-05224,

at *5-6 (S.D. W.Va. Oct. 20, 2017). The Fourth Circuit affirmed this conclusion. Cheatham, 910

F.3d 715 (4th Cir. 2018).

         Next, the Court must decide whether HB 2776 has the “force and effect of law”. The

Court finds that, once enacted, HB 2776 will have the force and effect of law as the contents of

HB 2776 would become part of the West Virginia Code on its effective date. Northwest, Inc. v.

Ginsberg, 572 U.S. 273, 282 (2014) (noting that common-law rules, statutes, and regulations all

have the force and effect of law under this ADA preemption provision.) Therefore, without

additional discussion, the Court now turns to whether HB 2776 relates to the rates, services, or

routes of Air Evac. The Court concludes that it does.

       Courts construe this “relating to” clause broadly. See Morales v. Trans World Airlines,

Inc., 504 U.S. 374, 384 (1992) (holding that state truth-in-advertising laws are preempted by the

ADA). More specifically, the Supreme Court of the United States defines the “relating to”


                                                 12
    Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 13 of 24 PageID #: 668




language in the ADA preemption clause as “having a connection with, or reference to, airline

‘rates, routes, or services.’” See, e.g., American Airlines, Inc. v. Wolens, 513 U.S. 219, 223 (1995)

(quoting Morales v. Trans World Airlines, Inc., 504 U.S. 374, 384 (1992)). The purpose of this

preemption is to “stop[] States from imposing their own substantive standards with respect to rates,

routes, or services” of air carriers. Wolens, 513 U.S. at 232. Accordingly, if HB 2776 broadly

relates to airline rates, routes, or services—then it is preempted by the ADA. See Guardian Flight,

991 F.3d 916 (8th Cir. 2021); Scarlett v. Air Methods Corp., 922 F.3d 1053 (10th Cir. 2019);

Cheatham, 910 F.3d 751; Ferrell v. Air Evac EMS, Inc., 900 F.3d 602 (8th Cir. 2018); Bailey v.

Rocky Mtn. Holdings, LLC, 889 F.3d 1259 (11th Cir. 2018); EagleMed, LLC v. Cox, 868 F.3d 893

(10th Cir. 2017); Schneberger v. Air Evac EMS, Inc., 749 F. App’x 670 (10th Cir. 2018); Valley

Med Flight, Inc. v. Dwelle, 171 F. Supp. 3d 930 (D.N.D. 2016); Dodrill I, 2021 WL 781679;

Chanze v. Air Evac EMS, Inc., 2018 WL 5723947 (N.D. W. Va. Nov. 1, 2018) (all recognizing

that the ADA preemption applies to air ambulances and that any state law that regulates the rates,

services, or routes of an air ambulance is preempted by the ADA). 6

         HB 2776 seeks to legislatively define Air Evac and its services as “being in the business

of insurance” in order to subject Air Evac to state-imposed regulations, fines, and licensing

requirements that would exist in addition to the federal regulations with which Air Evac is already

required to comply. Air Evac states that if HB 2776 is permitted to become law then the OIC can

impose additional licensing requirements on it—which can include maintaining “a minimum

capital and surplus requirements; submitting copies of the applicant’s charter, bylaws, and annual



6
  The exception to this general premise is that “the ADA permits state-law-based court adjudication of routine breach-
of-contract claims,” “affording relief to a party who claims and proves that an airline dishonored a term the airline
itself stipulated.” Am. Airlines, Inc. v. Wolens, 513 U.S. 219, 232-33 (1995).
                                                         13
  Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 14 of 24 PageID #: 669




financial statement to the OIC; filing annual financial statements under oath with OIC, including

audited financial reports; modifying insurance policies to include standard language required by

law; and submitting to OIC’s regulatory authority of insurance rates.” (ECF No. 5 at p. 14.) See

also W. Va. Code §§ 33-3-4b, 33-3-4, 33-3-14, 33-3-1 et seq., 33-6-1 et seq., and 33-20-1 et seq.

Under HB 2776, if Air Evac fails to comply with these (or any other) additional requirements put

forth by the OIC—then it could be subject to civil penalties, criminal penalties, cease-and-desist

orders, and injunctive relief. See W. Va. Code §§ 33-11-7, 33-44-6, 33-44-7(a), 33-4-8, 33-44-9.

       Courts have examined the bounds of this “related to” language in a variety of

circumstances. For example, in Cheatham, the Fourth Circuit considered whether the ADA

preempts the OIC’s set reimbursement rates for air ambulance services for insurers within the state

workers’ compensation system and found that the “related to” language of the ADA did, in fact,

preempt this type of regulation. 910 F.3d 751. The Fourth Circuit also found that the ADA

preempts a state provision that sought to eliminate any payment by PEIA for employees who were

enrolled in an air ambulance subscription program. Id. In coming to these conclusions, the Court

emphasized that the “[‘related to’] provision clearly covers more than just a state’s attempt to

regulate the price of a ticket” and that “[i]t is enough that the state law at issue has ‘forbidden

significant effect’ on prices, even without referencing them directly.” Id. at 767 (citing Morales,

504 U.S. at 388).

       In a similarly situated case, Dodrill I, the Court found that the ADA preempted the state’s

efforts to regulate Air Evac’s Membership Program as said program “clearly relates to a price of

an air carrier providing air transportation.” Dodrill I, No. 2:21-cv-00105, 2021 WL 781679, at *6

(S.D. W. Va. March 1, 2021), appeal docketed, No. 21-1301 (4th Cir.). The Court’s rationale was


                                                14
    Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 15 of 24 PageID #: 670




based on the fact that Membership fees help fund operating costs for Air Evac and that “limiting

the program would both limit a source of revenue that contributes to the cost of providing flights

and would impact the charges levied on consumers.” Id. at p. 6. The Court in Dodrill I ultimately

issued a preliminary injunction as it concluded that the state’s attempts to regulate Air Evac’s

operation of its Membership Program is preempted under the “relating to” language of the ADA. 7

         While merely persuasive authority, a third case informs the Court’s decision here—

Guardian Flight LLC v. Godfread, 991 F.3d 916 (8th Cir. 2021). In relevant part, Guardian Flight

found that the ADA preempts a North Dakota state regulatory provision that prohibits “air

ambulance providers from entering into price-establishing subscription agreements with

consumers” as this provision is clearly “related to” and has a “connection with” the price that air

ambulance providers charge for their services. Id. at p. 921. The provision at issue prohibited air

ambulance subscription agreements in North Dakota and authorized a civil fine of up to $10,000

for any violations of that prohibition. Id. at 920. Even though this prohibition did not expressly

state that it sought to or was regulating the price of air ambulance providers, the Eighth Circuit

found that prohibiting air ambulance membership services was sufficiently related to the regulation

of air ambulance pricing to necessitate a finding that the provision was preempted by the ADA.

See id. at 920-21. This analysis follows Cheatham, Dodrill I, and the Supreme Court’s rationale

in Morales.

         Accordingly, at this juncture, it appears that the OIC’s attempt to classify Air Evac’s

services in the state of West Virginia as “insurance” qualifies, under the broad language of the


7
  As part of its issuance of a preliminary injunction, the Court also found that “Air Evac is likely to succeed on its [ ]
theory that the Defendant’s enforcement threat against the Membership Program does not involve regulation of the
business of insurance, within the meaning of the MFA.” This prong of the preliminary injunction analysis will be
discussed in Subsection III(A)(2) below.
                                                           15
    Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 16 of 24 PageID #: 671




ADA preemption, as relating to the regulation of Air Evac’s services, and potentially even its rates.

Essentially, by unilaterally and legislatively defining Air Evac’s services and business model as

“insurance”, HB 2776 seeks to add layers of licensing requirements and regulations to an air

ambulance company that has provided essential services to the residents of West Virginia for

years. 8 The regulatory scheme promulgated by HB 2776 seems to exist only because West

Virginia is attempting to limit, stop, or otherwise impermissibly regulate Air Evac’s Membership

Program, which is an essential part of pricing model for Air Evac’s services. HB 2776 seeks to

impose state-level regulations on what services, and potentially even what prices, air ambulances

can offer patients and how those services can or cannot be structured. This additional level of

regulation on air ambulance services conflicts with and is preempted by the ADA.

         Moreover, a primary purpose of the ADA was to strip down the two levels of regulations

that air carriers were subject to under the FAA in order to encourage a reliance on free market

forces, remove entry barriers, and allow prices to respond to consumer demand. See Cheatham,

910 F.3d at 755. In enacting the ADA, Congress deliberately chose to remove the dual layers of

regulations and requirements on air carriers and determined that the federal government is better

positioned than the states to be the exclusive authority on how air carriers are to be monitored,

regulated, and licensed in the United States—particularly when it comes to the rates, services, and

routes of those air carriers. Thus, HB 2776 is in direct conflict with both the spirit of the ADA

and the express language in the ADA that preempts states from enacting laws that seek to regulate

the services and rates of air ambulance providers. Adding these additional state-level licensing


8
  While Defendant claims it seeks to impose these additional regulations and licensing requirements on Air Evac due,
in part, to complaints received by the OIC regarding Air Evac and its Membership Program—the Court has not yet
seen evidence to support this and, thus, disregards this claim for the purpose of its analysis of Plaintiff’s Motion for
Preliminary Injunction.
                                                          16
  Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 17 of 24 PageID #: 672




requirements appears to amount to the regulation of air ambulance services—particularly as they

pertain to the structure of the Membership Program. Thus, the Court finds that Plaintiff has

satisfied its burden of showing that HB 2776 is preempted under the ADA.

          2. Reverse Preemption under the MFA

       There is, however, an exception to this general rule that states cannot enact laws to regulate

the services, rates, or routes of air carriers: reverse preemption. If reverse preemption under the

MFA is applicable, then it may give the OIC the power to regulate Air Evac and its Membership

Program as insurance in West Virginia by shielding HB 2776 from the ADA. To determine

whether reverse preemption under the MFA is applicable, the Court first looks to the relevant

language from the MFA. The MFA provides: “No Act of Congress shall be construed to

invalidate, impair, or supersede any law enacted by any State for the purpose of regulating the

business of insurance, or which imposes a fee or tax upon such business.” 15 U.S.C. § 1012(b).

       The question here is whether HB 2776 was enacted “for the purpose of regulating the

business of insurance”. The crux of this analysis is whether legislation that defines an air

ambulance service provider as being in the business of insurance is an acceptable, albeit

roundabout, way for the OIC to obtain regulatory powers over an air ambulance company with a

membership program. Defendant makes the argument that the legislature can and define “the

business of insurance” as it sees fit and, thus, it is wholly within its power to define Air Evac’s

business model as insurance. (See ECF Nos. 15, 18.) More specifically, Defendant contends that

Air Evac’s business model falls under the umbrella of insurance due to the inherent risk sharing

nature of its program. (See ECF Nos. 15, 18.) Plaintiff disagrees with these contentions and

proffers that its Membership Program is merely a debt cancellation agreement (not insurance),


                                                17
  Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 18 of 24 PageID #: 673




that not all risk sharing programs rise to the level of insurance, and that a state legislature cannot

evade a federal statute “by deeming air-ambulance memberships ‘insurance’ under state law.”

(See ECF Nos. 5, 18.)

      For the purpose of determining Plaintiff’s likelihood of success on the merits, the Court

believes that Air Evac is likely to prevail in demonstrating that neither it nor its Membership

Program is insurance. HB 2776 appears to be an attempt to circumvent the ADA’s preemption

and bring all of Air Evac’s air ambulance services under the OIC’s purview through the addition

of a new article—Article 11B—which defines Air Evac’s Membership Program as “being in the

business of insurance.” However, simply saying the sky is green does not make the sky green

and simply calling something insurance does not make it insurance.              The Court remains

unconvinced that Air Evac’s business model and Membership Program can be legislatively

deemed insurance to provide a pathway for the OIC to regulate certain air ambulance providers

and evade express preemption under the ADA.

      Rather, the Court is guided by the Supreme Court’s “three criteria relevant in determining

whether a particular practice is part of the ‘business of insurance’” to make the ultimate

determination regarding the applicability of the MFA’s reverse preemption to HB 2776. Union

Labor Life Ins. Co. v. Pireno, 458 U.S. 119, 128 (1982) (addressing the MFA provision that is

applicable to antirust laws). The first criteria requires the Court to examine “whether the practice

has the effect of transferring or spreading policyholder risk.” Id. The second criteria requires an

analysis of “whether the practice is an integral part of the policy relationship between the insurer

and the insured.” Id. The third and final criteria has the Court consider “whether the practice is

limited to entities within the insurance industry.” Id. “[T]he focus of the McCarran-Ferguson


                                                 18
  Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 19 of 24 PageID #: 674




[Act] is upon the relationship between the insurance company and the policy holders.” U.S. Dep’t

of Treasury v. Fabe, 508 U.S. 491, 501 (1993). Moreover, as the Supreme Court also notes, “the

scope of laws ‘enacted for the purpose of regulating the business of insurance’ consists of laws

that possess the ‘end, intention, or aim’ of adjusting, managing or controlling the business of

insurance,’ and is broader than the ‘business of insurance’ itself, resulting in broader construction

of the term for the purposes of the antitrust provision of the MFA than for the preemption

provision.” Dodrill I, No. 2:21-cv-00105, 2021 WL 781679, at *18. (quoting Fabe, 508 U.S. at

505). Bearing in mind the focus of the MFA and the construction of the same, the Court will now

address the three criteria for determining whether Air Evac’s Membership Program qualifies as

being in the business of insurance.

       First, the Membership Program does involve the sharing of risk between members and Air

Evac because:

       in exchange for the prepaid membership fee, if a member is transported by Air Evac
       (or an Air Evac company), then Air Evac (or the Air Evac sister company that is
       the transporting provider) will cancel the portion of the bill that would otherwise
       be the patient’s out-of-pocket responsibility, including co-pay, deductible, or
       balance that is not covered by the patient’s insurance.

(ECF No. 1 at ¶ 4.) This setup inherently involves risk for both Air Evac and the member of the

Membership Program. The member risks paying the annual membership fee but then never using

Air Evac’s services while Air Evac risks the possibility that a member uses the Air Evac services

and that the cost of those services is much higher than the annual membership fee. The Court

recognizes that while all insurance involves risk sharing—not all risk sharing amounts to

insurance. For example, there is risk sharing in a situation where a car wash offers a $20 monthly

membership for unlimited car washes—but the fact that the risk is shared between the patron and


                                                19
   Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 20 of 24 PageID #: 675




the car wash does not convert the car wash membership program into insurance nor could this

setup permit the OIC to unilaterally define this car wash membership as insurance to subject it to

OIC’s regulations. Thus, whether Air Evac’s Membership Program represents enough risk sharing

to satisfy this factor is debatable at best. However, despite Defendant’s emphasis on this first

criteria, there are two remaining criteria the Court must examine.

         The second factor asks the Court to examine whether the regulated practice is an integral

part of the policy relationship. At the outset, the Court notes that there is nothing called a “policy”

here. Moreover, even if Air Evac’s Membership Program could somehow be called a “policy” 9,

it is not immediately apparent what precise oversight and regulation the OIC seeks to impose on

this program and business model as HB 2776 simply defines Air Evac’s program as the “business

of insurance,” which opens Air Evac up to a variety of potential regulations from the OIC. Beyond

this, Air Evac is not an insurance company—it is an air ambulance company. Based on this

analysis, the Court cannot find that Air Evac’s membership program meets the second factor for

the “business of insurance”.

         At this juncture, while the Court’s clarity regarding the second factor’s impact is less

certain, the third factor—whether the practice is limited to entities within the insurance industry—

supports a finding that Air Evac’s Membership Program is not insurance and is dispositive to this

analysis. As the Court recognized in Dodrill I, there are countless industries outside of the

insurance industry where one can find similar membership programs: ground ambulance

membership programs, auto club memberships, home and other extended warranties. Dodrill I,


9
  The Court is hesitant to describe the contract between Air Evac and its members as a “policy” because doing so
seems to imply the existence of an insurance policy and, here, the Court does not believe that the contract between
Air Evac and its members amounts to an insurance policy. The Court further notes that the parties give little attention
to this second factor and the Court has found little to no precedent to assist in its analysis.
                                                         20
   Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 21 of 24 PageID #: 676




No. 2:21-cv-00105, 2021 WL 781679, at *19. In other words, pre-payment of a membership fee

that amounts to debt cancellation, or the paying of a pre-determined amount certain for a potential

future service, is not limited to the insurance industry. This type of membership plan can be found

in a variety of industries that are unaffiliated with and do not fall under the umbrella of the

insurance industry. Accordingly, this third factor lends itself—at this early juncture—to a finding

that Air Evac’s Membership service does not fall under the definition of “the business of

insurance” under the MFA.

        The natural conclusion that flows from this analysis is that the narrow doctrine of reverse

preemption under the MFA is not readily applicable here and does not override the ADA’s

preemption of HB 2776. For the purpose of this preliminary injunction analysis, the Court

reiterates that Plaintiff is not required to prove its case in full but, rather, Plaintiff must make a

clear showing that the four Winter factors are satisfied. As to this first factor, likelihood of success

on the merits, the Court finds that Plaintiff has met its burden in demonstrating that it is likely to

succeed on the merits of this case as it cannot, at this juncture, conclude that the MFA shields HB

2776 from ADA preemption. See University of Texas, 451 U.S. at 395; see also Imagine Medispa,

LLC, 999 F. Supp. 2d at 868-69.

    B. Likelihood that Plaintiff Will Suffer Irreparable Harm

        If HB 2776 goes into effect as scheduled, the Court believes that Plaintiff is likely to suffer

irreparable harm—particularly if, ultimately, the Court later determines that HB 2776 is fully

preempted by the ADA or otherwise unenforceable. As noted in Dodrill I, “[a]pplication of

insurance regulations to Air Evac would subject it to fines and penalties, as well as require the

termination of the Membership Program unless and until Air Evac could meet the regulatory


                                                  21
   Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 22 of 24 PageID #: 677




requirements applicable to the insurers in West Virginia.” Dodrill I, No. 2:21-cv-00105, 2021 WL

781679, at *3. Plaintiff expanded on this notion in its briefs and during oral arguments by stating

that if HB 2776 goes into effect as scheduled, then it will suffer irreparable harm as it may be

subject to fines; forced to spend time, money, and resources to comply with the new requirements

and regulations under HB 2776 that may later be struck down, or may ultimately be forced to close

its doors entirely. (ECF No. 5.) This Court also recognizes that “[a]ny interruption in [Air Evac’s]

ability to offer the program will cause the loss of revenue and damages its relationships with

customers, including large county and municipal customers.” Dodrill I, 2021 WL 781679, at *9.

Therefore, the Court finds that Air Evac has sufficiently satisfied the second factor of the

preliminary injunction analysis by showing that it is likely to suffer irreparable harm in the absence

of preliminary relief.

   C. Balance of Equities and Public Interest

         Lastly, the final two factors in the preliminary injunction analysis—balance of equities

and public interest—tip in Plaintiff’s favor. As the Fourth Circuit recognized, Air Evac provides

an essential service in West Virginia—“particularly in rural areas, [where] air ambulances can play

a vital and life-saving role in responding to medical emergencies.” See Air Evac EMS, Inc. v.

Cheatham, 910 F.3d 751, 757 (4th Cir. 2018). Moreover, to the extent the Membership Program

could be halted or dissolved as a direct or indirect result of HB 2776, this could negatively impact

the public or individuals who already hold a membership to this program. As Dodrill I recognizes,

“[c]essation of the program would leave customers who receive transport services by Air Evac or

its sister providers to foot the bill”—which is undoubtedly harmful to the public, particularly given




                                                 22
   Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 23 of 24 PageID #: 678




that there is no final ruling or analysis regarding the applicability of ADA preemption and its

relation to the MFA in this specific matter.

       Issuing a preliminary injunction to prohibit the enforcement of HB 2776 throughout the

duration of this lawsuit maintains the status quo and prevents irreparable harm to both Air Evac

and the public during the pendency of this lawsuit. See United States v. South Carolina, 720 F.3d

518, 524 (4th Cir. 2013) (quoting In re Microsoft Corp. Antitrust Litig., 333 F.3d 517, 525 (4th

Cir. 2003)). The OIC will not be harmed by a potential delay to the effective date of HB 2776, but

if HB 2776 goes into effect on July 9, 2021 and it is later determined that HB 2776 is fully

preempted by the ADA—then Plaintiff and the public will be irreparably harmed. Thus, the Court

finds that the balance of equities and the public interest both favor preliminary injunctive relief.

                                               D. Conclusion

       After a full analysis of the relevant factors, the Court GRANTS Plaintiff’s Motion for a

Preliminary Injunction. Accordingly, the Court ORDERS that Defendant be ENJOINED from

enforcing the Membership Laws, (HB 2776, to be codified at W. Va. Code § 33-11B-1; W. Va.

Code § 33-3-1; and W. Va. Code § 33-44-1 et seq.), against Plaintiff Air Evac EMS, Inc. during

the pendency of the case.

       In light of the Court’s findings regarding the absence of any meaningful harm to the

Defendant related to this injunction preserving the status quo, as well as the high likelihood that

Plaintiff will prevail on the merits, the Court ORDERS that the security required by Federal Rule

of Civil Procedure 65(c) be set at ZERO. See, e.g., Doe v. Pittsylania, 842 F. Sup. 2d 927, 937

(W.D. Va. 2012).

       IT IS SO ORDERED.


                                                  23
  Case 2:21-cv-00310 Document 19 Filed 07/08/21 Page 24 of 24 PageID #: 679




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER:        July 8, 2021




                                                              STON, CHIEF JUDGE




                                            24
